Examiners comments
Applicant’s arguments, see the reply, filed 3/24/2022, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The rejections of claims 20-26 have been withdrawn. 

	As to the request for reconsideration of the interpretation of claim limitations under 35 USC 112(f) as indicated in the 12/24/21 Office action: the request is granted.  The request has been fully considered and the arguments in the request were not persuasive for the reasons that follow:
 In the request Applicant asserts that “controller”, “speed detection means” and other terms have a sufficiently definite meaning as the name for structure.   This does not appear to be relevant.   The Office did not hold that ‘controller’ was a generic placeholder for ‘means’.  The Office did not hold that ‘means’ was a generic placeholder for means; ‘means’ is the word used in the statute and it creates a rebuttable presumption that 35 USC 112 (f) is invoked.  Applicant has not rebutted the presumption.    The request also asserts other terms (e.g. fiber drawing apparatus, marking system, recording device) have a sufficient definite meaning as the name for structure.  No showing supporting Applicant’s assertions have been included with the request.  
	It is asserted that phase masks and related structures are well-known in the art and thus one would be informed of corresponding structure for a radiation modulating means.    Examiner understands that the corresponding structure in the specification (Talbot interferometer) inherently comprise phase masks and thus are ’based on a phase masks’.   Examiner sees nothing suggesting that the [0032] “system based on a phase mask” is a well-known system.   Applicant is reminded the claim encompasses equivalents to the corresponding structure in the specification. 
        Applicant’s reference to the MPEP 2163 has been noted but does not appear to be very relevant to the interpretation of means plus function limitations because it is directed to issues under 35 USC 112 paragraph (a).
	It is urged that the ‘means for determining…” reads also on “means for measuring only a fiber length, or only a fiber drawing speed, or only a fiber drawing parameter.’  This argument is not convincing because the specification does not appear to mention any ‘measuring’ function per se and thus Examiner does not understand which means/structure might be the ‘means for measuring’.  The arguments do not provide any supporting rationale or point to any specific error in the Office’s interpretation.  Whereas Applicant’s intention needs to be considered when interpreting claims, such does not appear substantively extend to means-plus-function limitations whose meaning is set by statute.  
	Applicant asserts a clarifying amendment to claim 20.  Examiner understands the function of the means is set forth as “determining a fiber length and/or a fiber drawing speed and/or a fiber drawing parameter”.   Examiner does not interpret the claim as reciting alternative means, a means with alternative functions but rather a means for performing the function of determining (the alternatives inclusively and exclusively). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pissadakis, Naqywi, and Ortner are cited as being of general interest. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741